Exhibit 10.11

 

ALBEMARLE CORPORATION

 

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

 

As Amended and Restated

Effective July 1, 1996



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section


--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

1.   

PURPOSE

   1 2.   

DEFINITIONS

   1 3.   

PARTICIPATION

   3 4.   

DEFERRAL ELECTION

   3 5.   

EFFECT OF NO ELECTION

   5 6.   

DEFERRED CASH BENEFITS

   5 7.   

DEFERRED STOCK BENEFITS

   6 8.   

DISTRIBUTIONS

   6 9.   

HARDSHIP DISTRIBUTIONS

   8 10.   

COMPANY’S OBLIGATION

   9 11.   

CONTROL BY PARTICIPANT

   9 12.   

CLAIMS AGAINST PARTICIPANT’S DEFERRED BENEFITS

   9 13.   

AMENDMENT OR TERMINATION

   9 14.   

NOTICES

   10 15.   

WAIVER

   10 16.   

CONSTRUCTION

   10 17.   

EFFECTIVENESS

   10



--------------------------------------------------------------------------------

1. PURPOSE. The Albemarle Corporation Directors’ Deferred Compensation Plan (the
“Plan”), is intended to constitute a deferred compensation plan for corporate
directors’ fees.

 

2. DEFINITIONS. The following definitions apply to this Plan and to the Deferral
Election Forms.

 

  (a) Administrator means the Company’s Chief Financial Officer.

 

  (b) Beneficiary or Beneficiaries means a person or persons or other entity
designated on a Beneficiary Designation Form by a Participant as allowed in
subsection 7(c) to receive a Deferred Benefit. If there is no valid designation
by the Participant, or if the designated Beneficiary or Beneficiaries fail to
survive the Participant or otherwise fail to take the benefit, the Participant’s
Beneficiary is the first of the following who survives the Participant: a
Participant’s spouse (the person legally married to the Participant when the
Participant dies); the Participant’s children in equal shares and the
Participant’s estate.

 

  (c) Beneficiary Designation Form means a form acceptable to the Administrator
or his designee used by a Participant according to this Plan to name his
Beneficiary or Beneficiaries who will receive his Deferred Benefits under this
Plan if he dies.

 

  (d) Board means the board of directors of the Company.

 

  (e) Common Stock means the common stock of the Company.

 

  (f) Company means Albemarle Corporation and any successor business by merger,
purchase, or otherwise that maintains the Plan.

 

  (g) Compensation means a Director’s Meeting Fees and Retainer Fees for the
Deferral Year.

 

  (h) Deferral Election Form means a document governed by the provisions of
section 4 of this Plan, including the portion that is the Distribution Election
Form and the related Beneficiary Designation Form that applies to all of that
Participant’s Deferred Benefits under the Plan.

 

  (i) Deferral Year means a calendar year for which a Director has an operative
Deferral Election Form.

 

  (j) Deferred Benefit means either a Deferred Cash Benefit or a Deferred Stock
Benefit under the Plan for a Participant who has submitted an operative Deferral
Election Form pursuant to section 4 of this Plan.

 

 

1



--------------------------------------------------------------------------------

  (k) Deferred Cash Account means that bookkeeping record established for each
Participant who elects a Deferred Cash Benefit. A Deferred Cash Account is
established only for purposes of measuring a Deferred Cash Benefit and not to
segregate assets or to identify assets that may or must be used to satisfy a
Deferred Cash Benefit. A Deferred Cash Account will be credited with the
Participant’s Compensation deferred as a Deferred Cash Benefit according to a
Deferred Election Form and according to section 6 of this Plan. A Deferred Cash
Account will be credited periodically with amounts based upon interest rates
established by the Administrator under subsection 6(b) of this Plan.

 

  (l) Deferred Cash Benefit means the Deferred Benefit elected by a Participant
under section 4 that results in payments governed by sections 6 and 8 of this
Plan.

 

  (m) Deferred Stock Account means that bookkeeping record established for each
Participant who elects a Deferred Stock Benefit. A Deferred Stock Account is
established only for purposes of measuring a Deferred Stock Benefit and not to
segregate assets or to identify assets that may or must be used to satisfy a
Deferred Stock Benefit. A Deferred Stock Account will be credited with the
Participant’s Compensation deferred as a Deferred Stock Benefit according to a
Deferral Election Form and according to section 7 of this Plan. A Deferred Stock
Account will be credited periodically with amounts determined under subsection
7(b) of this Plan.

 

  (n) Deferred Stock Benefit means the Deferred Benefit elected by a Participant
under section 4 that results in payments governed by sections 7 and 8 of this
Plan.

 

  (o) Directors means those duly elected members of the Board who are not
employees of the Company.

 

  (p) Distribution Election Form means that part of a Deferral Election Form
used by a Participant according to this Plan to establish the duration of
deferral and the frequency of payments of a Deferred Benefit. If a Deferred
Benefit has no Distribution Election Form that is operative according to section
4 of this Plan, distribution of that Deferred Benefit is governed by section 8
of this Plan.

 

  (q) Election Date means the date established by this Plan as the date before
which a Director must submit a valid Deferral Election Form to the
Administrator. For each Deferral Year, the Election Date is December 31 of the
preceding calendar year. However, for an individual who becomes a Director
during a Deferral Year, the Election Date is the thirtieth day following the
date that he becomes a Director. Subject to the provisions of section 17 of this
Plan, the Election Date for Compensation payable in 1996 on or after July 1,
1996, is the thirtieth day after the annual meeting of the Company’s
shareholders. Despite the preceding

 

 

2



--------------------------------------------------------------------------------

 

sentences, the Administrator may set an earlier date as the Election Date for
any Deferral Year.

 

  (r) Fair Market Value means, on any given date, the closing price of a share
of Common Stock as reported on the New York Stock Exchange composite tape on
such day or, if the Common Stock was not traded on the New York Stock Exchange
on such day, then the next preceding day that the Common Stock was traded on
such exchange, all as reported by such source as the Administrator may select.
If shares of Common Stock are not then traded on the New York Stock Exchange,
the Fair Market Value shall be determined by the Administrator using an
reasonable method in good faith.

 

  (s) Meeting Fees means the portion of a Director’s Compensation that is based
upon his attendance at Board meetings and meetings of the Company’s committees,
according to the Company’s established rules and procedures for compensating
Directors.

 

  (t) Participant means, with respect to any Deferral Year, a Director whose
Deferral Election Form is operative for that Deferral Year.

 

  (u) Plan means the Albemarle Corporation Directors’ Deferred Compensation
Plan.

 

  (v) Retainer Fee means that portion of a Director’s Compensation that is fixed
and paid without regard to his attendance at meetings and which is payable in
cash.

 

  (w) Terminate, Terminating, or Termination, with respect to a Participant,
mean cessation of his relationship with the Company as a Director whether by
death, disability or severance for any other reason.

 

3. PARTICIPATION. A Director becomes a Participant for any Deferral Year by
filing a valid Deferral Election Form according to section 4 on or before the
Election Date for that Deferral Year, but only if his Deferral Election Form is
operative according to section 4.

 

4. DEFERRAL ELECTION. A deferral election is valid when a Deferral Election Form
is completed, signed by the electing Director, and received by the
Administrator. Deferral elections are governed by the provisions of this
section.

 

  (a) A Participant may elect a Deferred Benefit for any Deferral Year if he is
a Director at the beginning of that Deferral Year or becomes a Director during
that Deferral Year.

 

  (b)

Before each Deferral Year’s Election Date, each Director will be provided with a
Deferral Election Form and a Beneficiary Designation Form. Under the Deferral
Election Form for a single Deferral Year, a Director may elect on or before the

 

3



--------------------------------------------------------------------------------

 

Election Date to defer the receipt of all or part of his Retainer Fee (in 10%
multiples) or all or part of his Meeting Fees (in 10% multiples), or both for
the Deferral Year that will be earned and payable after the Election Date.

 

  (c) A Participant’s Deferral Election Form for the Participant’s Retainer Fee
may specify either a Deferred Cash Benefit (in 10% increments of the deferred
amount) or a Deferred Stock Benefit (in 10% increments of the deferred amount),
or a combination thereof and for the Participant’s Meeting Fees may specify a
Deferred Cash Benefit (in 10% increments of the deferred amount) or a Deferred
Stock Benefit (in 10% increments of the deferred amount), or a combination
thereof. A Participant may not elect to convert a Deferred Cash Benefit to a
Deferred Stock Benefit or to convert a Deferred Stock Benefit to a Deferred Cash
Benefit.

 

  (d) Each Distribution Election Form is part of the Deferral Election Form on
which it appears or to which it states that it is related. The Administrator may
allow a Participant to file one Distribution Election Form for all of his
Deferred Stock Benefits, all of his Deferred Cash Benefits or all of his
Deferred Benefits. The Administrator may allow a Participant to file multiple
Distribution Election Forms that each relate to Deferred Stock Benefits,
Deferred Cash Benefits, or both for one or more Deferral Years. The provisions
of section 8 of this Plan apply to any Deferred Benefit under this Plan if there
is no operative Distribution Election Form for that Deferred Benefit.

 

  (e) If he does so before the last business day of the Deferral Year, the
Administrator may reject any Deferral Election Form or any Distribution Election
Form or both, and the Administrator is not required to state a reason for any
rejection. The Administrator may modify any Distribution Election Form at any
time to the extent necessary to comply with any federal securities laws or
regulations. However, the Administrator’s rejection of any Deferral Election
Form or any Distribution Election Form or the Administrator’s modification of
any Distribution Election Form must be based upon action taken without regard to
any vote of the Director whose Deferral Election Form or Distribution Election
Form is under consideration, and the Administrator’s rejections must be made on
a uniform basis with respect to similarly situated Directors. If the
Administrator rejects a Deferral Election Form, the Director must be paid the
amounts he would then have been entitled to receive if he had not submitted the
rejected Deferral Election Form.

 

  (f) A Director may not revoke a Deferral Election Form or a Distribution
Election Form after the Deferral Year begins. Any revocation before the
beginning of the Deferral Year is the same as a failure to submit a Deferral
Election Form or a Distribution Election Form. Any writing signed by a Director
expressing an intention to revoke his Deferral Election Form or a related
Distribution Election

 

 

4



--------------------------------------------------------------------------------

 

Form and delivered to the Administrator before the close of business on the
relevant Election Date is a revocation.

 

  (g) The maximum aggregate number of shares of Common Stock that may be issued
under this Plan is 50,000 shares. The maximum number of shares which may be
issued under this Plan shall be adjusted as the Administrator shall determine to
be equitably required in the event that (a) the Company (i) effects one or more
stock dividends, stock split-ups, subdivisions or consolidations of shares or
(ii) engages in a transaction to which Section 424 of the Code applies or (b)
there occurs any other event which, in the judgment of the Administrator
necessitates such action. Any determination made under this subsection by the
Administrator shall be final and conclusive. The issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, for cash or property, or for labor or services, either upon direct
sale or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the maximum number of shares which may be issued under
this Plan.

 

5. EFFECT OF NO ELECTION. A Director who has not submitted a valid Deferral
Election Form to the Administrator on or before the relevant Election Date may
not defer his Compensation for the Deferral Year under this Plan. The Deferred
Benefit of a Director who submits a valid Deferral Election Form but fails to
submit a valid Distribution Election Form for that Deferred Benefit before the
relevant Election Date or who otherwise has no valid Distribution Election Form
for that Deferred Benefit is governed by section 8 of this Plan.

 

6. DEFERRED CASH BENEFITS.

 

  (a) Deferred Cash Benefits will be set up in a Deferred Cash Account for each
Participant and credited with interest at rates determined by the Administrator.
Deferred Cash Benefits are credited to the applicable Participant’s Deferred
Cash Account as of the day they would have been paid but for the deferral.
Interest is credited on the first day of each month based on the Deferred Cash
Account balance at the end of the preceding day.

 

  (b) Interest will be credited to Deferred Cash Accounts based on average
three-month United States Treasury Bill rates Auction Average (Investment), as
published by the Federal Reserve Board for the month immediately preceding the
day the interest is credited. Notwithstanding the preceding sentence, the
Administrator may change the basis on which the interest rate is determined.
Interest credits are accrued monthly on accumulated Deferred Cash Accounts.
Interest is accrued through the end of the month preceding the month of
distribution of a Deferred Cash Benefit.

 

 

5



--------------------------------------------------------------------------------

7. DEFERRED STOCK BENEFITS.

 

  (a) Deferred Stock Benefits will be set up in a Deferred Stock Account for
each electing Participant and credited with earnings in accordance with
subsection 7(b). A Deferred Stock Benefit attributable to a Retainer Fee is
credited to the Participant’s Deferred Stock Account as a number of whole and
fractional shares of Common Stock on the last day of each calendar quarter of
the Deferral Year based on the Fair Market Value on that date. A Deferred Stock
Benefit attributable to a Meeting Fee is credited to the Participant’s Deferred
Stock Account as a number of whole and fractional shares of Common Stock on the
last day of the month in which a meeting occurs based on the Fair Market Value
on that date.

 

  (b) The basis for additional credits to Deferred Stock Accounts (in whole and
fractional shares of Common Stock) will be variable rates based on the value of
dividends paid on Common Stock and the Fair Market Value on the date that such
dividends are paid on Common Stock. The value of a Deferred Stock Account at any
relevant time equals the value of the shares of Common Stock as if the
Compensation deferred by the Participant under the Plan and any additional
credits under this subsection had been used to purchase Common Stock at the Fair
Market Value on the date those amounts were credited to the Deferred Stock
Account. Additional credits are accrued through the end of the month preceding
the month of distribution of a Deferred Stock Benefit.

 

8. DISTRIBUTIONS.

 

  (a) According to a Participant’s Distribution Election Form, but subject to
Plan subsection 4(f), a Deferred Cash Benefit must be distributed in cash.
According to a Participant’s Distribution Election Form, but subject to Plan
subsection 4(f), a Deferred Stock Benefit must be distributed in shares of
Common Stock equal to the number of whole shares of Common Stock credited to the
Participant’s Deferred Stock Account on the last day of the month preceding the
month of distribution. However, cash must be paid in lieu of a fractional share
of Common Stock credited the Participant’s Deferred Stock Account on the last
day of the month preceding the month of distribution.

 

  (b) Except for distributions triggered by a Participant’s disability, Deferred
Benefits will be paid in a lump sum unless the Participant’s Distribution
Election Form specifies installment payments over a period of up to 10 years. A
Deferred Benefit payable in installments will continue to accrue additional
credits under Plan subsection 6(b) or 7(b), as applicable, on the unpaid balance
of a Deferred Cash Account and Deferred Stock Account through the end of the
month preceding the month of distribution.

 

6



--------------------------------------------------------------------------------

If a Participant Terminates as a result of his disability, Deferred Benefits
will be paid to such Participant in installment payments over a period of 10
years commencing on the date his disability is certified by the Administrator
unless the Administrator, in his sole discretion, approves a longer or shorter
payment period. If, after his Termination as a result of disability, such
Participant recovers before the balance of his Deferred Cash and Deferred Stock
Accounts under the Plan are exhausted, his distributions will be discontinued
and any remaining Deferred Benefits under the Plan will be governed by the
provisions of this section and his Distribution Election Form.

 

Unless otherwise specified in a Participant’s Distribution Election Form, any
lump sum payment will be paid or installment payments will begin to be paid on
the February 15 of the year after the Participant’s sixty-fifth birthday or on
the February 15 of the year after the Participant’s Termination, if earlier. For
distributions that would automatically be caused under the preceding sentence by
a Participant’s Termination (other than by death or disability) or for
distributions that would otherwise automatically begin because a Participant
reaches age sixty-five, the Participant may elect on his Distribution Election
Form that payments are to begin

 

  (i) on the February 15 following his Termination, without regard to his age;
or

 

  (ii) on the February 15 following his Termination and his attainment of a
specified age; or

 

  (iii) even if the Participant does not Terminate, on the February 15 following
his attainment of a specified age.

 

For purposes of these distribution election alternatives, the specified age must
be not less than the Participant’s age two years from the Election Date
pertaining to the applicable Deferral Year. With the consent of the
Administrator, a Participant may amend his Distribution Election Form to
postpone the commencement of benefit payments if (i) the amendment is approved
by the Administrator before the calendar year in which benefit payments are
scheduled to begin and (ii) the amended payment date conforms to the
requirements of the Plan.

 

  (c) Deferred Benefits may not be assigned by a Participant or Beneficiary. A
Participant may use only one Beneficiary Designation Form to designate one or
more Beneficiaries for all of his Deferred Benefits under the Plan; such
designations are revocable. Each Beneficiary will receive his portion of the
Participant’s Deferred Cash Account and Deferred Stock Account on February 15 of
the year following the Participant’s death unless the Beneficiary’s request for
accelerated payment is approved at the Administrator’s discretion under section
9

 

 

7



--------------------------------------------------------------------------------

 

or unless the Beneficiary’s request for a different distribution schedule is
received before distributions begin and is approved at the Administrator’s
discretion. The Administrator may insist that multiple Beneficiaries agree upon
a single distribution method.

 

  (d) Any Common Stock distributed pursuant to the Plan shall have been acquired
by an “agent independent of the issuer” (i.e., the Company) within the meaning
of 17 CFR 240.10b-18, as such regulation or any successor is in effect from time
to time. Such acquisitions may be effected in all cases on the open market or,
in the event that the Company makes available newly issued common stock,
directly from the Company, provided that such common stock has been registered
with the Securities and Exchange Commission under the Securities Act of 1933, as
amended, or any successor thereto at the time such purchase is made or an
exemption from such registration requirement is, in the opinion of counsel to
the Company, available.

9. HARDSHIP DISTRIBUTIONS.

 

  (a) At his sole discretion and at the request of a Participant before or after
the Participant’s Termination, or at the request of any of the Participant’s
Beneficiaries after the Participant’s death, the Administrator may accelerate
and pay all or part of any amount attributable to a Participant’s Deferred
Benefits under this Plan. Accelerated distributions may be allowed only in the
event of a financial emergency beyond the Participant’s or Beneficiary’s control
and only if disallowance of a distribution would create a severe hardship for
the Participant or Beneficiary. An accelerated distribution must be limited to
the amount determined by the Administrator to be necessary to satisfy the
financial emergency.

 

  (b) For purposes of an accelerated distribution under this section, the
Deferred Stock Benefit’s value is determined by the value of the Deferred Stock
Account at the time of the distribution.

 

  (c) Only cash distributions are permitted under this section. Distributions
under this section must first be made from the Participant’s Deferred Cash
Account before accelerating the distribution of any amount attributable to a
Deferred Stock Benefit.

 

  (d) A distribution under this section is in lieu of that portion of the
Deferred Benefit that would have been paid otherwise. A Deferred Cash Benefit is
adjusted for a distribution under this section by reducing the Participant’s
Deferred Cash Account by the amount of the distribution. A Deferred Stock
Benefit is adjusted for a distribution under this section by reducing the value
of the Participant’s Deferred Stock Account by the amount of the distribution.

 

 

8



--------------------------------------------------------------------------------

10. COMPANY’S OBLIGATION. The Plan is unfunded. A Deferred Benefit is at all
times a mere contractual obligation of the Company. A Participant and his
Beneficiaries have no right, title, or interest in the Deferred Benefits or any
claim against them. The Company will not segregate any funds or assets for
Deferred Benefits nor issue any notes or security for the payment of any
Deferred Benefit.

 

11. CONTROL BY PARTICIPANT. A Participant has no control over Deferred Benefits
except according to his Deferral Election Forms, his Distribution Election
Forms, and his Beneficiary Designation Forms.

 

12. CLAIMS AGAINST PARTICIPANT’S DEFERRED BENEFITS. A Deferred Cash Account and
a Deferred Stock Account relating to a Participant under this Plan are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any attempt to do so is void. Deferred
Benefits are not subject to attachment or legal process for a Participant’s
debts or other obligations. Nothing contained in this Plan gives any Participant
any interest, lien, or claim against any specific asset of the Company. A
Participant or his Beneficiary has no rights to receive Deferred Benefits other
than as a general creditor.

 

13. AMENDMENT OR TERMINATION. Except as otherwise provided in this section, this
Plan may be altered, amended, suspended, or terminated at any time by the Board.
Except for a termination of the Plan caused by the determination of the Board
that the laws upon which the Plan is based have changed in a manner that negates
the Plan’s objectives, the Board may not alter, amend, suspend, or terminate
this Plan without the majority consent of all Directors who are Participants if
that action would result either in a distribution of all Deferred Benefits in
any manner other than as provided in this Plan or that would result in immediate
taxation of Deferred Benefits to Participants. Notwithstanding the preceding
sentence, if any amendment to the Plan, subsequent to the date the Plan becomes
effective, adversely affects Deferred Benefits elected hereunder, after the
effective date of any such amendment, and the Internal Revenue Service declines
to rule favorably on any such amendment or to rule favorably only if the Board
makes amendments to the Plan not acceptable to the Board, the Board, in its sole
discretion, may accelerate the distribution of part or all amounts attributable
to affected Deferred Benefits due Participants and Beneficiaries hereunder. No
Plan amendment shall be effective prior to its approval by the Company’s
shareholders if the amendment (i) materially increases the benefits that may be
provided under this Plan, (ii) materially changes the class of individuals who
are eligible to participate in this Plan or (iii) materially increases the
number of shares of Common Stock that may be issued under this Plan. In
addition, this Plan may not be amended more than once in any six month period
unless such amendment is adopted to conform the Plan to requirements of the
Internal Revenue Code of 1986 or the Employee Retirement Income Security Act of
1974.

 

 

9



--------------------------------------------------------------------------------

14. NOTICES. Notices and elections under this Plan must be in writing. A notice
or election is deemed delivered if it is delivered personally or if it is mailed
by registered or certified mail to the person at his last known business
address.

 

15. WAIVER. The waiver of a breach of any provision in this Plan does not
operate as and may not be construed as a waiver of any later breach.

 

16. CONSTRUCTION. This Plan is created, adopted, and maintained according to the
laws of Virginia (except its choice-of-law rules). It is governed by those laws
in all respects. Headings and captions are only for convenience; they do not
have substantive meaning. If a provision of this Plan is not valid or not
enforceable, that fact in no way affects the validity or enforceability of any
other provision. Use of the one gender includes all, and the singular and plural
include each other.

 

17. EFFECTIVENESS. The Board adopted this amended and restated Plan subject to
the approval of the Company’s shareholders at the 1996 annual meeting of the
Company. If the requisite shareholder approval is obtained, a Director who did
not file a valid Deferral Election Form for the 1996 Deferral Year may do so no
later than thirty days after the 1996 annual meeting and may elect a Deferred
Cash Benefit, a Deferred Stock Benefit or both with respect to Compensation
payable on or after July 1, 1996. If the requisite shareholder approval is
obtained, a Director who filed a valid Deferral Election Form for the 1996
Deferral Year may elect, no later than thirty days after the 1996 annual meting,
to defer additional Compensation payable on or after July 1, 1996, as a Deferred
Cash Benefit, a Deferred Stock Benefit or both but he may not (i) convert a
Deferred Cash Benefit into a Deferred Stock Benefit or (ii) reduce the amount of
Compensation to be deferred for the 1996 Deferral Year. If the requisite
shareholder approval is not obtained, the Plan’s provisions regarding Deferred
Stock Benefits shall be deemed void ab initio and no additional or amended
Deferral Election Forms shall be permitted after December 31, 1995.

 

10